OPINION OF THE COURT
Shapiro, J.
In the judgment appealed from, Special Term made the following determinations:
"ordered, adjudged and decreed that the Internal Revenue Service Center located in Holtsville, New York, which is owned by the Town of Brookhaven and leased to the United States of America, is exempt from real property taxation, exempt from taxes levied by the Holtsville Fire District, exempt from special ad valorem levies and special assessments, pursuant to Real Property Tax Law Section 406(1), and it is further
"ordered, adjudged and decreed that the Holtsville Fire District is obligated to furnish fire protection service to the Internal Revenue Service Center, and it is further
"ordered, adjudged and decreed that the first cause of action in plaintiffs’ complaint which alleges that the Internal *582Revenue Service Center is not exempt from taxation is dismissed in its entirety upon the grounds that it fails to state facts sufficient to constitute a cause of action, and that defendants have an affirmative defense founded on documentary evidence, and it is further
"ordered, adjudged and decreed that the second cause of action wherein plaintiffs allege that under the authority of Chapter 972 of the Laws of 1970 as well as the lease between the Town of Brookhaven and the United States of America concerning the Internal Revenue Service Center, the Holtsville Fire District is entitled to receive money payments in lieu of taxes, assessments and other charges, for the provision of fire protection services rendered to the Center, is dismissed in its entirety on the grounds that it fails to state facts sufficient to constitute a cause of action and that the defendants have an affirmative defense founded on documentary evidence, and it is further
"ordered, adjudged and decreed that the third cause of action wherein plaintiffs allege that the Town of Brookhaven has been unjustly enriched by the receipt of fire protection services provided to the Internal Revenue Service Center is dismissed in its entirety on the grounds that it fails to state facts sufficient to constitute a cause of action and that the defendants have an affirmative defense based on documentary evidence.”
THE ISSUE
Section 181 of the Town Law sets forth how a fire district, such as the one involved here, is to be funded. Subdivision 1 of section 181 provides, in part: "After the annual budget has been adopted by the town board and a certified copy presented to the board of supervisors of the county in which the town is situated, the board of supervisors shall assess and levy upon the taxable real property within the several fire districts the amounts to be raised by tax for the purposes of the respective districts as specified in such annual budget and shall cause the amount so assessed and levied to be collected, in the same manner and at the same time and by the same officers as town taxes are assessed, levied and collected.”
The issue here is whether the land in question, leased by the town to the Federal Government for use as an Internal Revenue Center, is tax exempt because it is "held for a public use” under the provisions of subdivision 1 of section 406 of the *583Real Property Tax Law so that no tax may be assessed or levied thereon for the funding of the fire district in which it is located. We hold that in this case the land is not "held for a public use” and that, accordingly, it may be charged with its pro rata share for the maintenance of the fire district. Therefore the judgment appealed from should be modified as hereinafter stated.
THE FACTS
On May 19, 1970, pursuant to the home rule request of the Town of Brookhaven, the State Legislature adopted chapter 972 of the Laws of 1970 which authorized the town to acquire "by purchase, gift or dedication or by condemnation, land * * * in the town, as the site for an office building and related facilities primarily suitable for the purpose of providing space for the permanent activities, facilities and employees of the United States of America, acting by or through any authorized agency * * * [and] own, construct, reconstruct, alter, improve and add to, an office building and related facilities suitable for such purpose and use on such site” (L 1970, ch 972, § 2, subds [1], [2]).
Pursuant to that authority the town acquired 42 acres of land in one of its subdivisions, within the Holtsville Fire District, and leased it to the United States for an Internal Revenue Service Center (IRS Center) consisting of five buildings having an "outside to outside dimension gross area of 520,637” square feet. The IRS Center processes tax returns for approximately 50 million taxpayers.
The enabling act (L 1970, ch 972, § 5) provided that the town was: "authorized and empowered to make request of the United States of America for and on behalf of the town and any political subdivisions * * * in which the land owned by the town and upon which the town owned federal office building is situate, for the payment of such sums in lieu of taxes, assessments or charges which otherwise might be levied upon, assessed or charged against such land and building, as the United States of America may agree to pay; and to enter into agreements with the United States in the name of the town for the performance of the services by the town and such political subdivisions for the benefit of such federal office building and for the payment by the United States to the town * * * of sums in lieu of such taxes, assessments or charges. Nothing aforesaid shall preclude the town from mak*584ing such request in its negotiations with the United States of America and providing for such payments in the lease * * * but in such case, such payments shall be considered and treated separate and apart from the amounts of lease payments. Any agreement entered into with respect to such payments shall contain the names of the political subdivisions with respect to which it is consummated, and a statement of the proportionate share of the payment by the United States of America to which each such political subdivision shall be entitled. The town board shall * * * pay over such proportionate share or any part thereof upon receipt.” (Emphasis supplied.)
In its lease with the United States, the town agreed to provide "public and/or volunteer fire protection”. Since the complex was contained in the fire district of Holtsville (a subdivision of the town) it is apparent that even without such a provision, the fire fighting services would have to be rendered by the Board of Fire Commissioners of the Holtsville Fire District.
The United States Government took possession pursuant to a 20-year lease beginning July 1, 1972 at an annual rent of $3,065,568.25. The lease did not provide that the United States of America was to make payment "in lieu of taxes, assessments or charges which otherwise might be levied upon, assessed or charged against such land and building”—nor did it contain a provision that "any political subdivision” of the town was to receive payment (either directly from the lessee or indirectly from the lessor town) for the "performance of services by the * * * political subdivision for the benefit of such federal office building”.
The lease contained "tax escalation” provisions to the effect that at the end of each five-year interval the rent "will be adjusted to provide for increases or decreases in general real estate taxes”, and that the tax adjustment "shall be 100% of the increase or decrease of the total taxes”. It then provided that "[pjroof of the amount of tax and evidence of payment will be furnished by the lessor”. This was despite the fact that from its very inception the site, assessed by the town at $2,500,000, was listed on the town records as tax exempt. Such exemption was based on the town’s position that the site was "held for a public use” within the meaning of subdivision 1 of section 406 of the Real Property Tax Law, which provides that "[r]eal property owned by a municipal corporation within its *585corporate limits held for a public use * * * shall be exempt from taxation and exempt from special ad valorem levies and special assessments”.
In 1975, the lease was amended, inter alia, by deletion of the tax escalation provisions and by reduction of the annual rent to $2,100,000.
THE FUNDING OF THE HOLTSVILLE FIRE DISTRICT1
The Holtsville Fire District is funded by taxes upon taxable real property located in the fire district in accordance with the provisions of subdivision 1 of section 181 of the Town Law. That statute provides that the board of commissioners of each fire district is to file with the town in which the fire district is located detailed estimates of the revenues to be received and the expenditures to be made during the following fiscal year, and that after the annual budget has been adopted by the *586town, "the board of supervisors of the county in which the town is situated * * * shall assess and levy upon the taxable real property within the several fire districts the amounts to be raised by tax for the purposes of the respective districts * * * and shall cause the amount so. assessed and levied to be collected, in the same manner and at the same time * * * as town taxes are assessed, levied and collected. When such taxes are collected, the amount thereof shall be paid to the supervisor of the town and by him immediately paid to the treasurer of the respective fire districts.” In this action the Holtsville Fire District submitted documentation to the effect that between 1973 and 1977 its budget increased from $104,540 to $216,597. Although it submitted no documentary evidence as to the specific costs of fire protection for the IRS Center, implicit in its complaint is the allegation that this was a substantial cause of its increased expenses.
THE COMPLAINT
Plaintiffs constitute the entirety of the membership of the Board of Fire Commissioners of the Holtsville Fire District and they sued in such official capacity. They also sued in their individual capacities, as "owners of taxable real property located within the confines of the Holtsville Fire District * * * on behalf of themselves and all others similarly situated.” The complaint contains four causes of action alleging essentially: (1) that the property is not tax exempt and that the town owes the fire district the sum of $256,700 (based on the year-by-year ad valorem levies for fire district purposes) pursuant to the assessment of the IRS Center at $2,500,000; (2) that the enabling act (L 1970, ch 972, § 5) required the town to collect payments from the United States for fire protection but that the town failed to do so and is therefore liable to the fire district in the sum of $256,700; (3) that the town has benefited from the fire district services that were furnished to the IRS Center, the reasonable value of which was $285,000; and (4) that if no payments are due to the fire district, the court should as "a matter of equity” relieve the fire district of the burden of furnishing its services "by declaring its rights in respect thereto and by fashioning appropriate remedies.”
Defendants moved for judgment dismissing the complaint pursuant to CPLR 3211 (subd [a], pars 1, 7). Plaintiffs, in their opposing affirmation, requested that the motion be treated as one for summary judgment pursuant to CPLR 3211 (subd [c]) *587and that judgment be granted in their favor. Special Term granted summary judgment to defendants. The judgment provided, inter alia, that the premises were "exempt from real property taxation, exempt from taxes levied by the Holtsville Fire District, exempt for special ad valorem levies and special assessments, pursuant to Real Property Tax Law Section 406(1)”. It further decreed that the fire district was obligated to furnish fire protection services to the Holtsville IRS Center.
THE LAW
Since the Board of Fire Commissioners of the Holtsville Fire District was obligated by statute to furnish fire protection services to all property within the boundaries of the fire district (see 19 Opns St Comp, 1963, p 39; see, also, Town Law, § 170), whether taxable or tax exempt, the provisions in the lease relating to the furnishing of fire protection services were, in effect, surplusage. Thus, plaintiffs’ contention that such lease provision per se created an obligation upon the town to see to it that the fire district received compensation lacks merit.
Nor can plaintiffs’ contention that they were third-party beneficiaries of the provisions of the lease relating to "any political subdivisions * * * upon which the town owned federal office building is situate” (L 1970, ch 972, § 5) be sustained since there were no provisions in the lease which inured to their benefit. Section 5 of chapter 972 of the Laws of 1970 did no more than "authorize” and "empower” the town "to make request” of the United States for payments "in lieu of taxes, assessments or charges * * * as the United States of America may agree to pay”. The statute left it entirely within the discretion of the town whether it should make such request and whether it should then insist that such request be granted on pain of termination of negotiations.
Nor is there merit to plaintiffs’ contention that they were third-party beneficiaries of the tax escalation clause originally contained in the lease (but deleted in 1975) wherein the United States agreed to reimburse the town for increases in the real estate taxes levied upon the property. Such provisions were an anomaly, since payment of rent adjustments thereunder was dependent upon the town not only providing "[p]roof of the amount of tax” but also "evidence of payment” thereof. Since the town classified the property as tax exempt, there was no tax (although it could be hypothesized from the assess*588ment) and there certainly would be no "evidence of payment” available.
Plaintiffs further argue that since the rental payments necessarily include a component (although unstated) for fire protection, "the Town must be deemed to have received such payments on behalf of the Fire District under a constructive trust.” Plaintiffs, in effect, argue that it was unfair for the town to receive the entirety of the rent when the fire district, a subsidiary but separate part of the town, was required (both by law and by the lease) to furnish free services to the tenant, i.e., that the town was enabled to have its net rental receipts equal to the gross rental by having the fire district furnish services without pay.
Judge Cardozo stated, in Beatty v Guggenheim Exploration Co. (225 NY 380, 386): "A constructive trust is the formula through which the conscience of equity finds expression. When property has been acquired in such circumstances that the holder of the legal title may not in good conscience retain the beneficial interest, equity converts him into a trustee”.
In Latham v Father Devine (299 NY 22, 27) Judge Desmond stated: "A constructive trust will be erected whenever necessary to satisfy the demands of justice * * * [I]ts applicability is limited only by the inventiveness of men who find new ways to enrich themselves unjustly by grasping what should not belong to them” (quoted in Simonds v Simonds, 45 NY2d 233, 241).
In McGrath v Hilding (41 NY2d 625, 629), the court stated: "Enrichment alone will not suffice to invoke the remedial powers of a court of equity. Critical is that under the circumstances and as between the two parties to the transaction the enrichment be unjust. (Restatement, Restitution, § 1, Comments a, c; see, generally, 5 Scott, Trusts [3d ed], § 462.2.) Hence, whether there is unjust enrichment may not be determined from a limited inquiry confined to an isolated transaction. It must be a realistic determination based on a broad view of the human setting involved (cf. Sinclair v Purdy, 235 NY 245, 254, supra; Janke v Janke, 47 AD2d 445, 448, affd 39 NY2d 786).”
It is true that fire districts have always been obligated to provide fire protection to tax-exempt property (19 Opns St Comp, 1963, p 39) even though its owners of taxable property, by higher ad valorem taxes (since the number of taxpayers is *589less), finance such free services to the tax-exempt property. But the difference here is that the owner, the town, is receiving a higher net rental because the property is free from expense to it of the fire protection which the property is receiving. Thus, the town is receiving more in its coffers because (by its ipse dixit of tax exemption) it created the very situation whereby the taxpayers of the fire district are to pay more.
However, although it is established that a municipality is subject to the equitable doctrine of estoppel (see, e.g., Eden v Board of Trustees of State Univ. of N. Y., 49 AD2d 277), no authority has been called to our attention for imposing a constructive trust against one governmental entity for the benefit of another, and we deem it unnecessary to enter into this thicket in view of our conclusion that the property was in fact not tax exempt.
WAS THE TOWN OWNED PROPERTY "HELD FOR A PUBLIC USE”?
THE EFFECT OF THE ENABLING ACT
The enabling act (L 1970, ch 972) is entitled "An Act relating to the acquisition of land and the construction thereon and financing of an office building for the primary use of the United States of America by the town of Brookhaven and authorizing the leasing of such office building to the United States of America”. Section 1 is entitled "Legislative findings and declaration.” The text of this section includes the following: "If a Federal office building project is constructed in a municipality in accordance with an integrated comprehensive and long-range plan for the physical and economic development of the municipality, it can promote and serve to attract, encourage and develop the entire area in such municipality by facilitating the provision of adequate parking facilities which can be used by persons living, working and shopping in the area, as well as by the federal employees, by incorporating existing or proposed arterial highways and controlled access roads for improved traffic movement and by assisting the town in planning and providing for parks, recreation areas and other facilities for the use of the residents of the town * * * In carrying out such purposes and in exercising the powers granted by this act, the town shall be regarded as performing an essential governmental and town function *590and these public purposes are hereby found and declared to be town purposes and town uses” (emphasis supplied).
The defendants argue that this statute "expressed the legislative policy that in fulfilling the objectives contemplated in Section 1, the property * * * will be held for a public use [and] that based upon the legislative policy declared in Chapter 972, the noncontroverted governmental uses of the facility, as well as Section 406, subd 1 of the New York Real Property Tax Law, it is clear beyond dispute that the facility is held for a public use.”
However, since section 1 of article IX of the New York State Constitution and subdivision 2 of section 64 of the Town Law permit a local government to acquire real property "by lease, purchase”, or by condemnation only where it is "required for any public purpose”, the legislative findings and declaration in the enabling statute were necessary to permit the town to acquire the property. But "public purpose” per subdivision 2 of section 64 of the Town Law is not necessarily synonymous with "public use” per subdivision 1 of section 406 of the Real Property Tax Law. The argument that they are one and the same was rejected in Town of Harrison v County of Westchester (13 NY2d 258, 265), where the court said:
"The argument is, in effect, that, since the Legislature has there been held empowered to authorize the condemnation of property for a 'public use’ even though some of the property is to be leased to private parties, the same interpretation of the standard of 'public use’ must necessarily be applied in determining the tax status of such property.
"While the argument may have superficial appeal, it cannot withstand analysis since the two situations are completely disparate as respects both the policy considerations and the issues involved. The policy considerations which prompt or move the Legislature to authorize the acquisition and operation of a project, or to sanction condemnation to bring it into being, may be altogether different from those affecting its decision as to whether the property so acquired or operated shall be free from tax. The Legislature may quite properly conclude that hangars for private parties are essential to the economy and in the public interest and that, unless a county or other public airport is permitted to provide such facilities, the use thereby afforded probably could not be made available or exist at all. But it by no means follows that the Legislature would conclude that the parties using the private hangars *591should not bear their proper share of the tax burden, that the entire burden should be thrown on the residents and other taxpayers of the town. (Cf. County of Herkimer v. Village of Herkimer, 251 App. Div. 126, 127, affd. 279 N. Y. 560, supra.)”
The only legal method by which a town may acquire land by, inter alia, condemnation is that the real property be required for a public purpose, but that is only the beginning, not the end, of the inquiry as to whether the land is being devoted to a "public use” so that it is tax exempt under subdivision 1 of section 406 of the Real Property Tax Law.
In Town of Harrison v County of Westchester (supra, p 263) the court said: "Although what comprises 'a public use’ within the meaning of the statute 'has never been defined with exactitude’ and 'must necessarily depend upon the peculiar circumstances of each case’, it has been said, and most appropriately, that 'Held for a public use, in this connection, means that the property should be occupied, employed, or availed of, by and for the benefit of the community at large, and implies a possession, occupation and enjoyment by the public, or by public agencies.’ ” The court held (p 263) that land owned by a municipality that is "employed in the actual operation of an airport for the general use of its inhabitants must be deemed to be 'held for a public use’ ” (emphasis supplied). By the use of the phrase "of its inhabitants” the court made it clear that by "community at large” it meant the inhabitants of the municipality.
In Matter of County of Erie v Kerr (49 AD2d 174, 180), the court held that the county-owned sports stadium, which had been leased to a private operating corporation, was devoted to a public use where the stadium was being "employed in furtherance of the exact purpose for which it was contemplated, i.e., to provide the residents of Erie County the benefit of a first-class recreational, sports and cultural facility” (emphasis supplied). Clearly, the presence of an important sports stadium was of particular benefit to the county’s residents who otherwise would be required to travel a much greater distance to see sports events, and by having a local sports stadium there would be a greater likelihood of having a home team.
That principle was the basis of the decision in Matter of Dubbs v Board of Assessment Review of County of Nassau (81 Misc 2d 591), which held that the Nassau Coliseum constituted property held for a public use, and was therefore tax *592exempt. The court said (p 600): "Certainly the county’s residents are obtaining the full benefit for which the Coliseum was intended, to wit, the ability to view a wide range of sporting, cultural, recreational and other events which might not otherwise be available to them” (emphasis supplied).
By contrast, in Erie County Water Auth. v County of Erie (47 AD2d 17) the court held that certain property held by the water authority did not qualify for tax exemption because it was not employed for the proper purposes of the authority. The court stated (p 22) that "[t]o avoid loss of the exemptions, the use [of the publicly owned property] must be directly related to the owner’s purpose”, i.e., that of the residents of the county.
The cases cited illustrate the principle that in order for municipally owned real property to be exempt from taxation because of its "public use”, that use must be one that enhances the health, education, safety, or welfare of the residents of the municipality. Exemption from taxation is the price paid by the municipality for the assumption of a portion of the functions of the municipality, although such functions will be given a wide latitude (as, for example, to ease transportation to a cultural or sports event). However, increasing the tax burden on the paying taxpayers cannot be legally justified where the latter do not themselves obtain benefit from the use of the tax-exempt property. Thus, a building in the Town of Brookhaven, owned by the town and used to house one of its governmental agencies is held for a public use in that it facilitates the governmental tasks of the Town of Brookhaven. However, if the building were leased to another town (e.g., to be used for storage of school books or the records of the other town) it would not then serve the governmental needs of the Town of Brookhaven, any more than if it had been leased to a private corporation for the storage of its papers.
I see no diiference, in principle, between the Town of Brookhaven’s leasing of its property to the United States Government for an IRS Center and the town’s leasing of its property to another town or to a private corporation. In all three situations the property is not being used for the particular benefit of the residents of the Town of Brookhaven.2
Although the United States is performing one of its govern*593mental functions, i.e., processing tax returns, that is not a "governmental function” of the town. Indeed, the use of the property is no more related to the functions of the town or to the general welfare of its residents than if it had been rented to IBM. Therefore, the real property here is not tax exempt.
WHO IS ENTITLED TO RELIEF?
The prayer for relief in the complaint essentially requests damages for the past years during which the property was listed as tax exempt. However, plaintiffs, in their capacity as members of the Board of Fire Commissioners of the Holtsville Fire District, were funded from taxes levied upon the taxable real property, in the fire district. The fire district received sufficient funds through such taxation to support its operations. Thus they should not be permitted to recover in their official capacity since their budget has already been collected from other sources. Under such circumstances a recovery by them here would constitute an inappropriate windfall. Therefore, in their official capacity, the plaintiffs are not entitled to a money judgment.
However, in their status as taxpayers, plaintiffs are entitled to prevail on their demand, in essence, for a declaratory judgment that the property is not exempt from real property taxes, since it is not held for a "public use” as contemplated by subdivision 1 of section 406 of the Real Property Tax Law.
The judgment appealed from should therefore be modified by deleting the provisions declaring the property tax exempt and by granting the plaintiffs a judgment declaring that the property used and occupied as an IRS Center is not exempt from real property tax. As so modified, the judgment should be affirmed.

. It is important to emphasize the difference between a fire district, a fire protection district and a fire alarm district. The latter two have no existence separate and apart from a town itself. They are merely conduits through which the municipality provides fire protection as a municipal service to the inhabitants and property of a particular district. With respect to a fire protection district, once a district is established, the town board can contract with, "any city, village, fire district or incorporated fire company * * * for the furnishing of fire protection in such district” (Town Law, § 184, subd 1). A fire alarm district works under the same concept as a fire protection district in that once the town board has established a district, the board must provide for the furnishing of fire protection. The board may discharge this obligation in the same manner as it would with respect to a fire protection district, i.e., by contract (Town Law, § 183).
A fire district, once it is established, is a separate entity from the town board. Subdivision 6 of section 174 of the Town Law states: "A fire district is a political subdivision of the state and a district corporation within the meaning of section three of the general corporation law. The officers and employees of a fire district, including the paid and volunteer members of the fire department thereof, are officers and employees of such fire district and are not officers or employees of any other political subdivision.”
In lieu of the town board, a fire district has five commissioners, all of whom are elected and who serve without compensation. The powers which the fire district commissioners possess are enumerated in section 176 of the Town Law. The board of fire commissioners may contract to provide fire protection services outside the district (§ 176, subd 16); may acquire by gift, purchase, lease or condemnation, real property required for fire district purposes (§ 176, subd 14); and may under certain conditions dispose of real or personal property no longer needed for direct purposes (§ 176, subd 23). The fire commissioners have the power to award all contracts for public work and all purchase contracts to the lowest responsible bidder (§ 176, subd 23-a). The commissioners have the right to the exclusive control of fire district property and can, at district expense, contract for insurance indemnifying the district and its members from loss arising from injuries to persons or property through the maintenance of the fire district (§ 176, subd 19).


. The lease clearly shows that the premises were to be used by government employees only and that the general public was excluded, as shown by the provisions for fences, access limitations and alarms.